Citation Nr: 1509611	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  10-00 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to VA compensation, under the provisions of 38 U.S.C.A. § 1151, for hidradenitis suppurativa following surgery at a VA Medical Center in October 2006. 

2.  Entitlement to a rating in excess of 20 percent for left parapatellar pain syndrome secondary to Osgood Schlatter's disease. 

3.  Entitlement to a rating in excess of 10 percent for chondromalacia of the right patella.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to February 1989. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs Regional Office (RO) in Indianapolis, Indiana.  By that rating action, the RO denied the Veteran's claim of entitlement to VA compensation, under the provisions of 38 U.S.C.A. § 1151 for hidradenitis suppurativa following surgery at a VA Medical Center (MC). The RO also continued 20 and 10 percent disabling ratings assigned to the service-connected left and right knee disabilities, respectively.  The Veteran appealed this rating action to the Board. 

In December 2008, during the course of his appeal, the Veteran revoked the appointment of his attorney.  Thus, the Veteran is pro se in the current appeal. 

In August 2010, the Veteran testified before the undersigned at a hearing at the above-cited RO. At the outset of his hearing, the Veteran stated that he would proceed without representation.  A transcript of that hearing has been associated with the claims folders. 

Most recently, in May 2014, the Board remanded the claims to the RO for additional substantive development.  Specifically, to obtain outstanding VA treatment records and to schedule the Veteran for a VA examination to determine the nature and severity of his service-connected left and right knee disabilities.  The requested development has been accomplished and the matters have returned to the Board for further appellate consideration.

The Board notes that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record.  (See VA physician's May 2012 and March 2014 letters to the RO).  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Board finds the matter is most appropriately addressed as part of the increased rating issues on appeal.


FINDINGS OF FACT

1.  The Veteran does not have hidradenitis suppurativa that is proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical treatment, or by an event not reasonably foreseeable.

2.  The Veteran's service-connected left knee disability is manifested by subjective complaints of pain, and problems with prolonged walking and stair ascension and objective evidence of flexion limited, at most, to 110 degrees and full extension, but without evidence of instability or ankylosis. 

3.  The Veteran's service-connected right knee disability is manifested by subjective complaints of pain and problems with prolonged walking and stair ascension and objective evidence of flexion limited, at most, to 105 degrees and full extension, but without evidence of instability or ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 for hidradenitis suppurativa are not met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2014).

2.  The criteria for an evaluation in excess of 20 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2014); VAOPGCPREC 23-97; VAGCOPPREC 9-98; VAOPGCPREC 9-04. 

3.  The criteria for an evaluation in excess of 10 percent for a right knee disability  have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5019, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2014); VAOPGCPREC 23-97; VAGCOPPREC 9-98; VAOPGCPREC 9-04.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) ; Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006). Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

The Veteran has not  alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied. 

With respect to the 1151 and increased rating claims on appeal, the RO notified the Veteran of what evidence was required to substantiate these claims in a March 2007 letter.  This letter informed him what evidence he was expected to provide and of what assistance the VA could provide him in obtaining this evidence. It notified the Veteran that he should submit any relevant evidence in his possession.  The above-cited letter also informed the Veteran of the information and evidence required to substantiate these claims.  This letter provided proper preadjudication notice under Pelegrini.  This letter also informed the Veteran of the Dingess elements. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A; 38 C.F.R. § 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the above-cited 1151 and increased evaluation claims.  The Veteran's post-service VA treatment reports from the VA Medical Center in Indianapolis, Indiana, dated from 2006 to 2014, and Social Security Administration (SSA) records have been obtained.  No outstanding evidence has been identified that has not otherwise been obtained. 

In May 2012, a VA physician reviewed the record and provided an opinion that addressed the Veteran's 1151 claim.  In August 2007 and July 2014, VA examined the Veteran to determine the current (then) severity of his service-connected left and right knee disabilities.  Copies of these examination reports have been associated with the Veteran's Veterans Benefits Management System electronic claims file.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The May 2012 VA physician's opinion and August 2007 and July 2014 VA examinations of the Veteran's left and right knees were thorough, and well-reasoned, and took into account the Veteran's complaints surrounding his October 2006 VA surgery for his Veteran's hidradenitis suppurativa (May 2012 opinion) and subjective complaints and clinical findings referable to his left and right knee disabilities.  

In addition, the Board observes that in a January 2015 written argument to VA, the Veteran has maintained, in essence, that the VA opinion provided in conjunction with his 1151 claim was biased because it was provided by a physician at the same VA facility that performed the surgery in October 2006 that is central to this claim.  However, the Board notes that the VA physician who provided the May 2012 opinion was from the Louisville, Kentucky VA Medical Center (VAMC) and the Veteran's October 2006 surgery, which is integral to his 1151 claim, was performed at the Indianapolis, VAMC.  With respect to his increased rating claims, the Veteran also argued that VA examiners have failed to properly diagnose his right and left knee disabilities.  He has requested opinions and examinations on his 1151 and increased rating claims by non-VA health care providers.  (See Veteran's January 2015 written argument to VA).  The Board notes that there is no indication that the May 2012, August 2007 and July 2014 VA physicians were biased in favor of VA, lacked objectivity, or were otherwise unable to render fair and impartial opinions.  For these reasons, the Board concludes that the above-cited May 2012 VA opinions and August 2007 and July 2014 VA examinations of the knees provide adequate bases for decisions on the 1151 and increased rating claims decided herein. 

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the 1151 and increased evaluation issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  Given the foregoing, the Board finds that the RO has substantially complied with the Board's May 2014 remand directives with respect to the claims on appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Board finds that there is no further assistance that would be reasonably likely to substantiate the 1151 and increased ratings claims decided herein. 

Finally, some discussion of the Veteran's August 2010 hearing before the undersigned is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified.  Information was elicited from the Veteran concerning VA's October 2006 surgery for his hidradenitis suppurativa and nature and severity of his right and left knee disorders.  Relevant evidence, in particular treatment records, was identified.  

The Board finds that no further assistance is warranted. VA may proceed with the consideration of his 1151 and increased rating claims decided in the analysis below.

II. Merits Analysis

A. 1151 Claim

The Veteran seeks entitlement to VA compensation, under the provisions of 38 U.S.C.A. § 1151, for hidradenitis suppurativa following surgery at a VA Medical Center in October 2006.  He contends that his hidradenitis suppurativa is the result of two punch biopsies performed in October 1998 at a VA clinic that led to an infection and eventually removal of his arm pit in October 2006 and damage to his groin area.  (See May 2012 VA examination report).  

A Veteran may be awarded compensation for additional disability, not the result of his willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. § 1701(3)(A), and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361. 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment or examination and that the veteran has an additional disability or died does not establish cause. 38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuation or natural progress. 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151.  First, the Board finds that the Veteran developed an additional disability, namely dissecting cellulitis in the area of the posterior neck wound, after VA performed  two (2) punch biopsies in the area of the posterior scalp in late October 1998.  
Second, the preponderance of the evidence of record is against a finding that the Veteran's acne keloidalis nuchae, HS of the groin and arm pit surgery in 2006 were the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the punch biopsies in October 1998 that resulted in his dissecting cellulitis.  A May 2012 VA examiner initially concluded, after a thorough of the Veteran's entire medical history with respect to the development of his HS, that although he had continued to received treatment for acne keloidalis nuchae over the years, it was not the fault of VA physicians.  The VA examiner related that acne keloidalis nuchae commonly occurred in African Americans and that it was likely related to the configuration of the hair follicle (i.e., short hairs in the beard or neck area curled back towards the skin).  The VA examiner noted that the Veteran had simply required ongoing treatment for his acne keloidalis nuchae.  In fact, the Veteran presented to VA with this condition when he underwent his punch biopsies in October 1998.  

The May 2012 VA examiner further concluded that the Veteran's HS, initially diagnosed in 2003-2004, was a completely separate condition that was not in any way caused by the Veteran's superficial cellulitis, punch biopsies or acne keloidalis nuchae.  According to the VA examiner, hidradenitis suppurativa was a chronic follicular occlusive disease that involved intertriginous areas, such as the axillae, groin, perianal areaperineum, and inframammary regions.  The average age of onset of disease was in the second or third decade of life, the etiology and pathogenesis were not completely understood, and its initial development was likely occlusion of the terminal parts of the follicular acroinfundibulum.  The VA examiner indicated that circulating androgens and inflammatory agents, as well as predisposing factors (e.g., obesity, genetics, hormone imbalance, diet (high-glycemic diets and milk consumption)) were thought to play a role in the onset of HS.  Overall, the VA examiner concluded that the Veteran's mild cellulitis had not played any role in the development of his HS.  

In addition, and with respect to the Veteran's argument that the removal of his arm pit in 2006 and HS to his groin were a result of the 1998 punch biopsies and dissecting cellulitis, the May 2012 VA examiner opined that HS commonly affected the axillae and groin areas and that the 2006 surgery and multiple treatments were within the normal standards of care for the treatment of a difficult to treat case of HS, such as the Veteran's.  Thus, the VA examiner concluded that it was less likely as not (less than 50/50 probability) that the Veteran's HS was from an infection from a surgery done at the VA in 1998.  Overall, the VA examiner maintained that it was less likely as not ( less than 50/50 probability) that the Veteran's HS was from an infection from a surgery done at the VA in 1998, or that the surgery had contributed to or caused or aggravated or led to the patient's axillae surgery and/or his HS of the groin,  Therefore, the VA examiner concluded that there was no carelessness negligence lack of proper skill error in judgment or similar instance on the part of the VA in the furnishing of hospital care medical or surgical treatment.  (See May 2012 VA examination report). 

Here, the May 2012 VA examiner expressed a negative opinion that is uncontroverted by the record.  He determined that the Veteran had an additional disability, dissecting cellulitis, which was a result of the VA's October 1998 punch biopsies.  However, he found that the Veteran's dissecting cellulitis had resolved, that his HS, initially diagnosed in 2003-2004, was a completely separate condition that was not in any way caused by the Veteran's superficial cellulitis, punch biopsies or acne keloidalis nuchae.  He did not find fault on the part of VA in the course of treatment, to include the October 2006 arm pit surgery or HS of the groin.  The May 2012 VA opinion is plausible, inclusive of a convincing rationale, consistent with the record, and uncontroverted by any additional medical opinion.  The Board considers this opinion to be highly probative evidence weighing against the claim.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board has also considered the internet articles that the Veteran has submitted regarding the etiology and treatment of HS.  While the Board has reviewed these medical findings, this evidence is too general to be of any probative value.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) (noting that a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element); see also Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Here, and as noted above, the May 2012 VA examiner found that the Veteran's dissecting cellulitis had resolved, that his HS, initially diagnosed in 2003-2004, was a completely separate condition that was not in any way caused by the Veteran's superficial cellulitis, punch biopsies or acne keloidalis nuchae.  

The Veteran has not presented or identified any medical evidence refuting the May 2012 VA examiner's unfavorable conclusions.  He is certainly competent, even as a layman, to comment on things within the perception of his five senses, such as having developed a rash of the groin since his 1998 punch biopsies.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Nonetheless, the Veteran is not competent to ascribe these symptoms to the notion that the October 1998 punch biopsies produced any additional disability, let alone to opine on questions of causation, negligence, or reasonable foreseeability of medical risks peculiar to that surgery.  These determinations are based upon findings that are medically complex in nature and simply not readily amenable to lay comment.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease that necessarily involved complex medical issues).  Indeed, contrary to his assertions, the medical evidence, as highlighted by the examiner, shows that HS, initially diagnosed in 2003-2004, was a completely separate condition that was not in any way caused by the Veteran's superficial cellulitis, punch biopsies or acne keloidalis nuchae.  

Since the Board does not find the Veteran's lay statements to be competent to establish the missing element of an additional disability, let alone other elements of causation and reasonable foreseeability of medical risks for the surgery, there is no need to next consider the credibility of his lay statements in this regard.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, including during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records, but also indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim and there is no doubt to be otherwise resolved.  As such, the claim is denied.

B) Increased Rating Claims

The Veteran seeks increased disability ratings in excess of 20 and 10 percent for his service-connected left and right knee disability.  He contends that he has bilateral knee pain that is not controlled with Vicodin and prevents his from prolonged standing and stair ascension.  (See VA treatment reports, dated in July 2012, April 2013 and March 2014, as well as July 2014 VA examination report). 

General Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, such as in the case of the Veteran's left and right knee disabilities, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2014).

The intent of the Rating Schedule is to recognize actually painful, unstable or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40 , which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

Knee Rating Criteria

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability. Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated a maximum 30 percent disabling.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Diagnostic Code 5260, provides ratings based on limitation of flexion of the leg. Flexion of the leg limited to 60 degrees is assigned a noncompensable rating. Flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated a maximum 30 percent disabling. See 38 C.F.R. § 4.71a , Diagnostic Code 5260. 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg. Extension limited to 5 degrees warrants a noncompensable percent rating; extension limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated a maximum 50 percent disabling. 38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion. 38 C.F.R. § 4.71, Plate II.  

Under certain circumstances, a knee disability may warrant separate ratings based on evidence showing limitation of flexion and limitation of extension, or instability.  However, a separate rating can only be assigned where there is separate compensable symptomatology.  VAOPGCPREC 9- 2004 (2004), 69 Fed. Reg. 59,990 (2004); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997).

i. Left Knee Disability

The RO has assigned the Veteran's service-connected left parapatellar pain syndrome secondary to Osgood Schlatter 's disease a 20 percent disability rating under Diagnostic Code 5257. However, for the below reasons, the Board finds that the Veteran's left knee disability is more appropriately rated under Diagnostic Code 5260-5003 as per 38 C.F.R. § 4.59.

Specifically, Diagnostic Code 5257 contemplates recurrent subluxation or lateral instability.  The probative evidence of record fails to demonstrate the presence of such symptoms in the instant case.  For example, VA examinations, conducted in August 2007 and July 2014, have consistently found no instability of the left knee. The August 2007 VA examiner noted that the Veteran's ligaments were intact.  The July 2014 examiner specifically indicated that there was no evidence of patellar displacement or dislocation.  It was noted that there was no evidence of any anterior, posterior or  medial-lateral instability.  (See August 2007 and July 2014 VA examination reports).  The objective medical evidence shows that the Veteran's left knee is stable without instability or subluxation.  The use of Diagnostic Code 5257 is not appropriate.  Instead, as will be discussed in further detail below, the Veteran's left knee disability is manifested by painful and limited, albeit noncompensable, motion (specifically, flexion).  When applying the tenets of 38 C.F.R. § 4.59, such disability is more appropriately evaluated under Diagnostic Code 5260, pertinent to the evaluation of limitation of flexion.  See Burton.

In changing the Diagnostic Code under which the Veteran's left knee disability is evaluated, the Board notes that, in Murray v. Shinseki, 24 Vet. App. 420 (2011), the Court held that a VA medical examination showing that the symptoms upon which a disability rating was based are no longer present cannot act to reduce that disability rating if it has been in effect for more than 20 years, and thus protected by regulation. 38 C.F.R. § 3.951(b).  Additionally, the Court held that change of Diagnostic Codes under which Veteran's disability was rated was error where the change effectively reduced to zero disability rating which had been in effect for more than 20 years, and thus protected by regulation.  Id.  In the instant case, the Veteran's 20 percent rating under Diagnostic Code 5257 has been in effective since April 28, 1999 i.e., less than 20 years, and therefore, is not protected.  Murray is inapplicable in the instant case. 

The Board is also cognizant of the Federal Circuit's holding in Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011), which pertains to a claim involving muscle groups, the Federal Circuit held that a change in determination of situs of Veteran's disability from one muscle group to another, for purposes of determining the correct diagnostic code, did not sever service connection of the disability, as such would violate the statute protecting service connection of disabilities.  In this regard, the Federal Circuit noted that specific situs of disability was identified for the first time, disability was not tied to a particular muscle group but to Veteran's inability to perform certain acts, and determination that his wound was incurred in connection with military service was not changed.  See also 38 U.S.C.A. §§ 101(16)  1159; VAOPGCPREC 50-91 (Mar. 29, 1991) (holding that 38 U.S.C. § 359 (the previous codification of 38 U.S.C. § 1159) does "not prohibit the redesignation of an existing service connected rating to accurately reflect the actual anatomical location of the injury or disease resulting in the Veteran's disability, provided the redesignation does not result in the severance of service connection for the disability in question").  Therefore, as the Board's change in Diagnostic Code pertaining to the evaluation of the Veteran's service-connected left knee disability does not sever service connection and, rather, more appropriately captures the nature of his disability, the Board finds that is proper.  The characterization of his left knee disability remains left parapatellar pain syndrome secondary to Osgood Schlatter 's 
disease

Pursuant to Diagnostic Code 5003, arthritis is to be rated on limitation of motion. Diagnostic Code 5260 pertains to limitation of flexion and Diagnostic Code 5261 pertains to limitation of extension.  Here, there is x-ray evidence of left knee arthritis.  (See July 2014 VA examination report).  No medical professional has attributed the Veteran's left knee arthritis to his service-connected left parapatellar pain syndrome.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. §§ 3.102 and 4.3 requiring that reasonable doubt on any issue be resolved in the Veteran's favor, dictate that such signs and symptoms be attributed to the service-connected condition.).  Thus, the Board will resolve doubt in favor of the Veteran and attributed the left knee arthritis to his service-connected left parapatellar pain Sydnrome.  Id. 
Nevertheless, as discussed above, a 20 percent disability rating for limitation of motion (flexion) may to be applied pursuant to 38 C.F.R. § 4.59.  However, to warrant a schedular evaluation in excess of 20 percent for the Veteran's left knee disability under Diagnostic Codes 5260 and 5261, there would need to be evidence of limitation of flexion and extension limited to 15 and 20 degrees, respectively. VA examination reports, dated in August 2007 and July 2014, reflect that flexion of the left knee was limited, at most, to 110 degrees (August 2007 and July 2014 VA examination report).  The Veteran also demonstrated full extension of the left knee throughout the appeal period.  (Id. and April 2008 VA treatment report).  Thus, as flexion and extension of the left knee have not been limited to anywhere near 15 and 20 degrees or less, respectively, 30 percent evaluations, or higher, are not warranted under Diagnostic Codes 5260 and 5261, respectively.  In addition, as flexion and extension of the left knee have not been shown to have been limited to 60 and five (5) degrees even with consideration of painful motion and other factors, separate ratings for limitation of flexion and extension of the left knee are not warranted.  See 38 C.F.R. § 4.71a , Diagnostic Codes 5260 and 5261, respectively; VAOPGCPREC 9-2004 (Sept. 17, 2004).

The Board notes that separate ratings may be assigned for the service-connected left knee disability under Diagnostic Codes 5257 and 5003 where there is recurrent subluxation or lateral instability and (italics added for emphasis) X-ray evidence of arthritis. See generally VAOPGCPREC 23-97 and VAOPGCREC 9- 98. Here, and as discussed in the preceding paragraph, there is no evidence that the Veteran has instability in the left knee.  There is also no evidence indicating a compensable rating for residual scarring is warranted.  Thus, separate ratings are not for application. 

ii. Right Knee Disability

The Veteran is currently in receipt of a 10 percent disability rating for his chondromalacia of the right knee under Diagnostic Code 5014, the code used to evaluate osteomalacia.  For rating purposes, osteomalacia is rated as degenerative arthritis.  Painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by X-ray, is also deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion.  See 38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Codes 5003, 5014. 

The Board finds that the preponderance of the competent and probative evidence of record is against a 10 percent disability rating for the service-connected right knee disability.  To warrant an increased 20 percent evaluation for the Veteran's right knee disability under Diagnostic Code 5260, there would need to be evidence of limitation of flexion to 30 degrees.  See 38 C.F.R. § 4.71a , Diagnostic Code 5260. Throughout the appeal, the Veteran's flexion of the right knee was limited, at most, to 105 degrees.  (See August 2007 VA orthopedic examination report).  Thus, flexion of the right knee has not been limited to anywhere near 30 degrees or less, such that an increased 20 percent evaluation, or higher, would be assigned under Diagnostic Code 5260. 

In addition, throughout the appeal period, VA examination reports, dated in August 2007 and July 2014, as well as an April 2008 VA treatment report, reflect that the Veteran demonstrated full extension of the right knee.  Extension has not been shown to have been limited to 15 degrees.  A higher (20 percent) rating based on loss of extension is thereby not warranted.  Such also negates the prospect of the Veteran being assigned a separate compensable rating as per VAOPGCPREC 9-2004 (Sept. 17, 2004).

The Board has also evaluated the Veteran's service-connected right knee disability under other relevant criteria to determine whether an initial compensable rating is warranted.  There was no objective evidence of any right knee instability at VA examinations conducted in August 2007 and July 2014.  At the July 2014 VA examination, Lachman's and medial and lateral stress tests of the right knee were negative.  Thus, as there is no evidence of any right knee laxity or instability, and certainly not to a slight degree, at any time during the appeal period, an initial 10 percent disability rating under Diagnostic Code 5257 for slight recurrent subluxation or lateral instability of the right knee is not warranted. 

Deluca/Mitchell Considerations

The Veteran has reported chronic left and right knee pain and thus, the Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra, and Mitchell, supra.  However, a higher compensation is not warranted under these provisions for either the left or right knee because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the 20 and 10 percent ratings currently assigned to the service-connected left and right knees.  The Board notes that the July 2014 VA examiner noted that the Veteran demonstrated weakened, movements, excess fatigability, pain on movement, disturbance of locomotion and an interference with sitting as a result of his service-connected left and right knee disabilities.  However, that same examination report revealed that the Veteran did not have any additional restricted range of motion of either knee following repetitive use.  In fact, the Veteran's forward flexion of the left and right knees is substantially greater than what is necessary to warrant a rating in excess of what he is currently assigned, even considering pain.  In addition, his left and right knee strength was 5/5 upon testing in July 2014.  Although the July 2014 examiner indicated that it was not feasible for him to render an opinion as to whether functional ability during flare-ups, or when the knees were used repeatedly over a period of time would require mere speculation, the remainder of the report discloses that there was no change in range of motion following repetitive use testing of either knee.  His flexion and extension of the left and right knees are, therefore, found to be adequately rated under the currently assigned 10 and 20 percent ratings.  

Moreover, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, does not itself constitute functional loss.  Mitchell, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  In this case, it does not.  Therefore, ratings in excess of 20 and 10 percent for the service-connected left and right knee disabilities are not warranted based on limitation of motion.

III. Hart Considerations

The Veteran's left and right knee symptoms have remained constant throughout the course of the period on appeal as demonstrated by similar findings on VA examinations in August 2007 and July 2014 and VA treatment records, dated from 2006 to 2014.  As such, staged ratings are not warranted for the left and right knee disabilities.  See Hart, supra.

IV. Extraschedular Consideration

In evaluating the Veteran's claims for increased disability rating in excess of 20 and 10 percent for the service-connected left and right knee disabilities, respectively, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left and right knee disabilities is inadequate.  A comparison between the level of severity and symptomatology of this disability, with the established criteria found in the rating schedule, shows that the rating criteria reasonably describe this disability under both sets of rating criteria, as discussed in the preceding analysis.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that that the Veteran has required any hospitalization for his service-connected left and right knee disabilities.  There is no persuasive evidence in the record to indicate that these disabilities would cause any impairment with employment over and above that which is already contemplated in the assigned scheduler 20 and 10 percent disability ratings.  

The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  Further, 38 C.F.R. § 4.1 (2012) specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected left and right disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disabilities contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

V. TDIU

A total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Rating boards are to refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements.  38 C.F.R. § 4.16(b).  

A review of the record shows that service connection is currently established for a left knee disability (20 percent) and a ri9ght knee disability (10 percent).  The Veteran's combined service-connected disability rating is 30 percent.  As the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) are not met, the Board must consider whether referral for extraschedular consideration is warranted.  The entire record has been thoroughly reviewed and the Board finds the preponderance of the evidence is against a finding that the Veteran was unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  There is no specific evidence demonstrating that he is unemployable as a result of his service-connected disabilities.  VA medical statements dated in May 2012 and March 2014 noted the Veteran was not employable, but merely included his knee disabilities among his many physical impairments.  The July 2014 VA examiner, however, specifically found his knee disabilities did not impact his ability to work.  Therefore, the Board finds that referral for consideration of a TDIU rating pursuant to 38 C.F.R. § 4.16(b) is not warranted.  


ORDER

Entitlement to compensation benefits for hidradenitis supportive following surgery at a VA Medical Center in October 2006 pursuant to the provisions of 38 U.S.C.A § 1151 is denied.

A rating in excess of 20 percent for left knee parapatellar pain syndrome secondary to Osgood Schlatter's disease is denied. 

A rating in excess of 10 percent for chondromalacia of the right patella is denied. 



______________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


